            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                         1:19 CV 344

DAVID L. SETTLEMYER and         )
JANE SETTLEMYER                 )
                                )
           Plaintiffs,          )
v.                              )                            ORDER
                                )
BORG-WARNER MORSE TEC, LLC; )
BWDAC, INC.; CARLISLE           )
INDUSTRIAL BRAKE & FRICTION )
INC.; CATERPILLAR, INC.; CBS    )
CORPORATION; CERTAIN TEED       )
CORPORATION; CONSOLIDATED       )
TRUCK PARTS, INC.; CRA          )
TRAILERS INC.; CUMMINS, INC.;   )
DAIMLER TRUCKS NORTH            )
AMERICA LLC; DANA               )
COMPANIES, LLC; EATON           )
CORPORATION; FEDERAL-MOGUL )
ASBESTOS PERSONAL INJURY        )
TRUST; FORD MOTOR COMPANY; )
HEAVY DUTY PARTS, INC.;         )
GENUINE PARTS COMPANY;          )
KELSEY-HAYES COMPANY; MACK )
TRUCKS, INC.; NAVISTAR, INC.;   )
PACCAR, INC.; PNEUMO ABEX, LLC )
                                )
           Defendants.          )
_______________________________

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 110) filed by M. Elizabeth O’Neill.      The Motion

indicates that Ms. O’Neill, a member in good standing of the Bar of this Court,

is local counsel for Defendants Pneumo Abex, LLC and Carlisle Industrial



    Case 1:19-cv-00344-MR-WCM Document 111 Filed 10/09/20 Page 1 of 2
Brake & Friction, Inc. and that she seeks the admission of Yancey A. McLeod,

III, who the Motion represents as being a member in good standing of the Bar

of South Carolina. It further appears that the requisite admission fee has been

paid.

        Accordingly, the Court GRANTS the Motion (Doc. 110) and ADMITS

Yancey A. McLeod, III to practice pro hac vice before the Court in this matter

while associated with local counsel.



                                 Signed: October 9, 2020




    Case 1:19-cv-00344-MR-WCM Document 111 Filed 10/09/20 Page 2 of 2
